[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON PLAINTIFF'S STATUTORY APPEAL TO SUPERIOR COURT
CT Page 15334
This matter came before the court on October 18, 1999. Essentially, the determinations at the preceding levels resulted in decisions (and affirmances of decisions) that plaintiff was ineligible for benefits because she left her employment without there being sufficient good cause attributable to the employer and failed to seek a remedy with the employer through means reasonably available.
The history related by plaintiff does portray a less than ideal set of circumstances in which plaintiff was required to work. However, at each level, recourse was denied.
At oral argument, the court sought to elicit from appellant reasons why the conclusions below were unworthy of affirmance. Plaintiff clearly appeared able only to articulate the essentially basic facts submitted on each preceding occasion.
Explanations were offered as to the limited nature of the court's review. See, Latina v. Administrator, 54 Conn. App. 154
(1999). Ultimately, plaintiff was offered a new date by which to articulate the issues within that framework. Said date, November 15, 1999, has now passed without a submission or request for extension of time.
As a result, plaintiff's appeal must be denied.
The Court
Thomas L. Nadeau, J.